Citation Nr: 0733035	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to permanency of a 100 percent schedular 
rating for PTSD.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1993.  She also had periods of active duty for training and 
inactive duty training between August 1984 and July 2003 as a 
member of the military reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 70 percent for PTSD.  The veteran responded with a 
December 2004 notice of disagreement regarding this denial, 
and requesting a permanent total rating.  These issues were 
originally presented to the Board in October 2006, at which 
time they were remanded for additional development.  

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

The issue of entitlement to the permanency of a 100 percent 
schedular rating for PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD results in social isolation, paranoid 
ideation, compulsive behavior, and an inability to maintain 
gainful employment.  



CONCLUSION OF LAW

The criteria for the award of a 100 percent disability rating 
for the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

Furthermore, the veteran was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  No additional duty to assist 
or notify the veteran remains unfulfilled by VA.  

The veteran seeks a disability rating in excess of 70 percent 
for her PTSD.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  

PTSD is rated under the general schedule for psychiatric 
disabilities, which provides as follows:  

A 70 percent rating will be granted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and; inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

As an initial matter, the Board notes the veteran has been 
diagnosed with various psychiatric disabilities, including 
PTSD and depression.  However, she has only been granted 
service connection for PTSD.  When assessing the degree of 
impairment resulting from a service-connected disability, the 
"use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 
(2006).  Nevertheless, "when it is not possible to separate 
the effects of the [service connected disability and the non- 
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As the 
medical evidence of record indicates any current psychiatric 
symptomatology she is experiencing is related to, or 
otherwise caused by, her PTSD due to sexual assault, all such 
symptomatology will be considered by the Board as part of her 
service-connected disability.  

For the reasons to be discussed below, the Board finds a 100 
percent (total) initial rating is warranted for the veteran's 
service-connected psychiatric disability.  

In support of her claim the veteran has submitted several 
documents, including a May 2003 narrative summary of her 
medical fitness for worldwide duty in the Air National Guard.  
Upon review by a military medical specialist, she was found 
to have a diagnosis of depression dating back to 1997 
following a sexual assault while on military deployment.  She 
had been afforded medication and other treatment for her 
psychiatric disability, with no significant improvement.  On 
mental status examination her mood was depressed and 
occasionally tearful.  She was alert and fully oriented.  
While her speech was frank and goal-directed, and she denied 
hallucinations, she also had a history of paranoia and 
suspiciousness.  The final impression was of major depression 
with psychotic features of PTSD.  Her current Global 
Assessment of Functioning (GAF) score was 50, with a high of 
80 in the past year.  The Global Assessment of Functioning is 
a scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).   A GAF score of 50-41 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  The veteran was found 
unfit for continued military service.  

Also submitted by the veteran was a January 2004 treatment 
summary from E.C., Ph.D., who stated she has been treating 
the veteran since December 2002.  Dr. C. stated that while 
the veteran had made progress in her psychiatric treatment, 
"much further work needs to be done."  The veteran had 
received inpatient VA psychiatric treatment for sexual 
assault victims from March to April 2003, and had also 
received outpatient treatment at her local VA medical center.  
Dr. C. determined the veteran was not currently employable, 
and likely would not be so for the foreseeable future.  She 
was also unable to "venture into the community" by herself.  
She was isolated and hypervigilant, and suffered from 
flashbacks and poor sleep.  

A VA psychiatric examination was afforded the veteran in June 
2004.  She reported such symptoms as nightmares, tiredness, 
social isolation, and compulsive behavior.  She felt 
"unsafe" leaving her house, and therefore preferred to stay 
home, with her family.  She stated her family and marital 
relationships were generally fine, but she did report some 
frustration with her husband, and on one occasion in 2003 had 
tried to attack him with a knife during an angry outburst.  
She denied suicidal attempts however.  On objective 
examination she was able to converse with the examiner, and 
maintained good eye contact.  She was alert and fully 
oriented during the examination.  Some visual and auditory 
hallucinations were reported.  Suicidal thoughts were also 
noted.  Her thought processes and cognitive functioning were 
unimpaired, but she did indicate some compulsive behavior 
concerning personal cleanliness.  The examiner confirmed the 
prior diagnosis of PTSD, and assigned a GAF score of 45.  The 
examiner also found the veteran was unable to maintain 
gainful employment, but would be able to manage any financial 
benefits she received.  

Another VA psychiatric examination was afforded the veteran 
in March 2005.  She continued to report nightmares, paranoia, 
and some hallucinations.  On objective examination she was 
alert and fully oriented.  No inappropriate behaviors were 
observed, and her thought processes and cognitive functioning 
were within normal limits.  Some obsession with religious 
themes was noted, and she admitted to some compulsive 
behavior.  She also reported some panic attacks in crowds or 
confined spaces.  She was paranoid about being personally 
assaulted, and carried a knife on her for personal 
protection.  She also reported feeling hyper-vigilant and 
having a quick temper.  Prior diagnoses of PTSD were 
confirmed, and a GAF score of 47 was assigned.  

The veteran was briefly hospitalized at a private hospital in 
April 2005 for psychiatric treatment.  A recent history of 
increased paranoia, suspiciousness, and depression was noted.  
She also reported auditory hallucinations and delusional 
thought processes.  She was stabilized and discharged to 
resume outpatient psychiatric treatment.  

In a May 2005 statement, D.L.B., M.D., a private 
psychiatrist, stated he had treated the veteran for PTSD and 
major depression.  Dr. B. further stated the veteran's 
disability was permanent and she would likely require therapy 
for the rest of her life.  

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  She stated she was 
unable to work secondary to her PTSD, which resulted in 
symptoms of paranoia and social isolation.  At that time the 
veteran also submitted new medical treatment records from her 
private and VA medical care providers.  Dr. B., her private 
psychiatrist, stated in a March 2007 letter that the 
veteran's depression was "severe" and had "deteriorated 
over time."  Furthermore, this disability remained chronic 
and was likely permanent in nature.  In a similar statement, 
B.C., Ph.D., the veteran's VA psychologist, stated the 
veteran continued to require weekly psychotherapy for her 
PTSD, and had a history of auditory and visual 
hallucinations.  

Based on this medical evidence, the Board finds the evidence 
to be, in the least, in relative equipoise.  While the 
veteran is able to converse with various VA and private 
examiners, and maintain connections to her immediate family 
and some friends, she also reported hallucinations and has 
twice required inpatient psychiatric treatment in recent 
years.  She has also reported fear of crowds and panic 
attacks leaving her home, and several medical experts have 
suggested she is unable to work secondary to her psychiatric 
disability, indicative of total occupational impairment.  
Finally, the Board notes she has threatened a family member 
with a knife on at least one occasion.  In light of these 
findings, as well as 38 C.F.R. §§ 4.3 and 4.7, the Board 
finds a 100 percent schedular rating is warranted for the 
veteran's PTSD.  

In conclusion, the evidence of record supports the grant of a 
100 percent schedular rating for the veteran's PTSD.  


ORDER

Entitlement to a 100 percent schedular rating for PTSD is 
granted, subject to VA regulations concerning the payment of 
monetary benefits.  


REMAND

The veteran seeks to have her total rating declared 
permanent.  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  Diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the disabled person may be 
considered in determining permanence.  38 C.F.R. § 3.340(b) 
(2007).  Once permanence is established, a veteran need not 
undergo further VA examinations in order to retain his or her 
total disability rating for the permanent disability.  
38 C.F.R. § 3.327(b)(2)(iii) (2007).  

The Board notes that at the time the veteran first filed a 
claim for permanency of her total rating, she only had a 
total rating under 38 C.F.R. § 4.16, which provides for a 
total rating when the veteran's schedular rating is less than 
total, but the veteran is nonetheless rendered unemployable 
due to service-connected disabilities (TDIU).  At the time a 
TDIU was granted by the RO, the veteran had a 70 percent 
rating for her PTSD, and a 20 percent rating for degenerative 
disc disease of the lumbosacral spine.  As she has now been 
awarded a 100 percent schedular rating by the Board for her 
PTSD, her TDIU is thus rendered moot, as it is replaced by 
the schedular total rating.  See Herlehy v. Principi, 15 Vet. 
App. 33, 34 (2001) (citing VAOPGCPREC 6-99 (June 7, 1999)).  
Thus, the RO must now consider whether a finding of 
permanency of a 100 percent schedular total rating for PTSD 
is warranted, an issue not previously considered by the RO.  
As the RO has not yet considered the permanency of a 
schedular total rating, this issue must be remanded to the RO 
for agency of original jurisdiction consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

Next, in her April 2007 hearing testimony, the veteran stated 
she has been receiving Social Security disability benefits 
effective since approximately October 2003.  However, the 
records associated with such an award have not obtained by 
VA.  VA's duty to assist includes an obligation to obtain 
Social Security Administration (SSA) records when they may be 
relevant and VA has actual notice that the veteran is seeking 
or has sought SSA benefits.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Finally, the Board notes the veteran submitted additional 
pertinent evidence at her April 2007 personal hearing, and 
has recently mailed additional evidence directly to the 
Board.  However, it does not appear the latter was considered 
by the RO, and she has not waived agency of original 
jurisdiction consideration of this evidence.  Therefore, 
since this appeal must be returned to the RO for additional 
development, the RO will have the opportunity to review the 
evidence added to the record.  See 38 C.F.R. § 20.1304 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security Disability benefits, 
including the administrative decision and 
the medical records relied upon concerning 
that claim.  If the AMC is unable to 
obtain such records, this fact should be 
noted for the record.  

2.  The AMC should review the issue of the 
permanency of a 100 percent schedular 
rating for PTSD based on the entire 
evidentiary record to include the 
additional evidence submitted by the 
veteran subsequent to the most recent 
supplemental statement of the case.  All 
indicated additional development should be 
accomplished to include scheduling the 
veteran for a new VA examination, if 
deemed necessary in order to render a 
decision on this issue.  If the benefit 
sought on appeal is not granted, the RO 
should furnish the veteran and her 
representative with a supplemental 
statement of the case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


